Case 2:17-cv-04304-JAK-FFM Document 294-4 Filed 03/13/20 Page 1 of 4 Page ID
                                 #:10586




                      Exhibit
Case 2:17-cv-04304-JAK-FFM Document 294-4 Filed 03/13/20 Page 2 of 4 Page ID
                                 #:10587

 From:             Al Erkel
 To:               Shawna Parks; Conor Kennedy
 Cc:               Patsy Van Dyke; Janeen Steel; Melissa Riess; Stuart Seaborn
 Date:             Tuesday, March 10, 2020 4:16:48 PM
 Attachments:      189A9E14-783C-49C9-917B-2E65992697BF[1].png


 Below is a list of Bates ranges for the Doe students’ SST files:
       Doe #1: 8890­8919
       Doe #2: 8920­8949
       Doe #3: 8950­8964
       Doe #4: 8965­8989
       Doe #5: 8990­9015
       Doe #6: 9016­9039
       Doe #7: 9040­9064
       Doe #8: 9065­9079
       Doe #9: 9080­9107
       Doe #10: 9108­9122
       Doe #11: 9123­9143
       Doe #12: 9144­9162
       Doe #13: 9163­9176
       Doe #14: 9177­9193
       Doe #15: 9194­9204
       Doe #16: 9205­9213
       Doe #17: 9214­9224
       Doe #18: 9225­9237
       Doe #19: 9238­9246
       Doe #20: 9247­9256
       Doe #21: 9257­9265
       Doe #22: 9266­9273
       Doe #23: 9274­9281
       Doe #24: 9282­9291
       Doe #25: 9292­9298
       Doe #26: 9299­9306
       Doe #27: 9307­9312
       Doe #28: 9313­9319
       Doe #29: 9320­9324
       Doe #30: 9325­9328




                     <!--[if !vml]-->
Case 2:17-cv-04304-JAK-FFM Document 294-4 Filed 03/13/20 Page 3 of 4 Page ID
                                 #:10588


                                                                      Of Counsel
                                                                      aerkel@GHSlaw.com

                                                                      T: 510.695.2802 ¦ F: 510.380.7704
                                                                      2490 Mariner Square Loop, Suite 140
                                                                      Alameda, CA 94501
                                                    <!--[endif]--
                                                                      GHSlaw.com
                                >

 The information contained and/or attached to this e­mail message is intended for the CONFIDENTIAL use of the addressee
 only. The information is subject to the attorney­client privilege and/or may be attorney work­product. Recipients should not file
 copies of this e­mail with publicly accessible records. If YOU are not an addressee or an authorized agent responsible for
 delivering this e­mail to a designated addressee, you have received this e­mail in error, and any further review, distribution,
 copying or forwarding of this e­mail is strictly prohibited. If you received this e­mail in error, please notify us immediately by
 telephoning the sender at (510) 695­2802. Thank you.
 IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. tax
 advice contained in this communication (or in any attachment) is not intended or written to be used, and cannot be used, for
 the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
 another party any transaction or matter addressed in this communication (or in any attachment).




 From: Shawna Parks <sparks@parks­law­office.com>
 Date: Tuesday, March 10, 2020 at 1:36 PM
 To: Albert Erkel <aerkel@ghslaw.com>, Conor Kennedy <ckennedy@ghslaw.com>
 Cc: Patsy Van Dyke <patsy@learningrights.org>, Janeen Steel <janeen@learningrights.org>, Melissa
 Riess <mriess@dralegal.org>, Stuart Seaborn <sseaborn@dralegal.org>
 Subject: JR v. OSD, Following up on scheduling

 Al and Conor, I wanted to circle back on a number of outstanding scheduling issues:

 1. MSJ Briefing schedule: Plaintiffs propose a hearing date of July 13th. Replies due June 15th
 and oppositions due May 18th.

 2. Ruiz: Plaintiffs are willing to postpone the Ruiz deposition, but please provide a date within
 the next two weeks to reschedule. We can accommodate pretty much any location where we
 can schedule a court reporter and have a video link.

 3. Ruiz files: We received the production of the Ruiz files, but are having difficulty delineating
 where one file stops and another begins as there are no pseudonyms used or markers
 between the files, such as tabs or blank pages. Can you please provide us with the bates range
 for each file asap? If you just want to use Dr. Ruiz's chart and give the bates range for her
 numbered students that is fine.

 4. Parker Deposition: As we have told Defendants previously, Dr. Parker is available for
 deposition any day March 24­27 in Sacramento. Can you please confirm a day so that we can
Case 2:17-cv-04304-JAK-FFM Document 294-4 Filed 03/13/20 Page 4 of 4 Page ID
                                 #:10589

 lock down arrangements?

 5. Elliott Deposition: Also as previously sent, Dr. Elliott is available March 15­16 Tampa FL;
 March 29th ­ Los Angeles ­ on a 5pm Flight to SFO so before can work; April 5 Tampa. Can you
 confirm whether you are proceeding on one of these dates?

 6. Additional plaintiffs' experts: It is unclear whether Defendants want deposition dates for
 Flores and Leone. Can you please confirm whether you are in fact seeking their depositions?

 7. Plaintiffs' nonretained experts: Please let us know if you intend to depose Plaintiffs'
 nonretained experts and we will be happy to facilitate the scheduling.

 8. Defendants' experts: Please provide deposition dates and locations for Manwarig and
 Neustadt.

 Thank you,
 Shawna

 Shawna L. Parks

 Law Office of Shawna L. Parks
 4470 W. Sunset Blvd., Suite 107­347
 Los Angeles, CA 90027
 323.389.9239 (phone & fax)
 sparks@parks­law­office.com

 www.parks­law­office.com

 STATEMENT OF CONFIDENTIALITY

 The contents of this e­mail message and any attachments are confidential and are intended solely for the
 addressee. This information may also be legally privileged. This transmission is sent in trust, for the sole
 purpose of delivery to the intended recipient. If you have received this transmission in error, any use,
 reproduction or dissemination of this transmission is strictly prohibited. If you are not the intended
 recipient, please immediately notify the sender by reply e­mail or at 323.389.9239 and delete the message
 and its attachments, if any.
